NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                       File Name: 06a0406n.06

                                         Filed: June 14, 2006

                                           Case No. 04-6399

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


                                   )
UNITED STATES OF AMERICA.          )
                                   )
              Plaintiff-Appellee,  )                     ON APPEAL FROM THE UNITED
                                   )                     STATES DISTRICT COURT FOR
                                   )                     THE WESTERN DISTRICT OF
          v.                       )                     TENNESSEE, EASTERN DIVISION
                                   )
                                   )
GILBERTO RAMIREZ-CHAVEZ,           )
                                   )
              Defendant-Appellant.)


BEFORE: RYAN and COLE, Circuit Judges; and SARGUS, District Judge.*


                SARGUS, District Judge. Appellant Gilberto Ramirez-Chavez contends, and

the government does not dispute, that he was sentenced prior to the decision in United States v.

Booker, 543 U.S. 220 (2005), in violation of the Sixth Amendment. The parties agree that a

remand is appropriate for resentencing under Booker.

                The sentence is VACATED and this case is remanded for resentencing in light of

Booker.1

        *
          The Honorable Edmund A. Sargus, Jr., United States District Judge for the Southern District of
Ohio, sitting by designation.
        1
        Appellant’s counsel stated during a telephonic oral argument that Ramirez-Chavez was
withdrawing his first assignment of error which challenged a sixteen-level enhancement under U.S.S.G. §
2L1.2(b)(1)(A). Consequently, the Court does not address this issue.